DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 6, line 27 through page 7, line 5, filed September 16, 2022, with respect to the rejection(s) of claim(s) 1, 6, and 10 under 35 USC 103 have been fully considered and are persuasive. Specifically, Martinson fails to teach a unitary support member. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 6,685,192 to Takigahira. Takigahira teaches a pump shaft having a unitary support member.

Information Disclosure Statement
Four Information Disclosure Statements (IDS) were filed October 12, 2022. In each IDS, some of the foreign patent documents were not considered for either failing to provide a copy, failing to provide an English translation, or failing to provide a concise explanation of the relevance (an English abstract was not provided). In order to expedite prosecution, the IDS have been considered except for the art which has a strikethrough. 
Examiner’s comment: the IDS appear to have been mis-filed in this case. The cited art largely refers to methods and devices for spraying material – such as for a protective coating. The invention of the instant case is a sealing assembly for a pump shaft, and therefore it appears the IDS may have been intended for another application. The examiner recommends reviewing the IDS to determine whether they belong to a different application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,685,192 to Takigahira in view of US 9,920,839 to LaPresti.
In Reference to Claim 1
Takigahira teaches:
	A runner assembly for mounting to, and rotating with, a pump shaft (2) of a pump (see column 4, line 29 stating the apparatus is a pump), the runner assembly comprising: 
a unitary support member (21, 21b) structured to be fixed to the pump shaft; 
a seal face ring (31) positioned on, and mounted to the support member, wherein the seal face ring is fixed relative to the support member via a knock pin (21c) such that there is no relative rotation between the pump shaft, the support member, and the seal face ring; and 
an O-ring (32) positioned in a portion of the support member, the O-ring forming a static sealed joint between the portion of the support member and a side of the seal face ring; 
wherein the seal face ring is configured to be in contact with an upper annular ring sealing face member (33) of an upper annular seal assembly during operation of the pump (see column 4, line 23 through column 5, line 35, and Figure 1).
Regarding the terms “top”, “bottom”, and “upper”, the orientation of the pump does not affect the structure of the apparatus. The “top” and “upper” direction should be oriented opposite the “bottom” direction. For the structure of Takigahira, the “top” and “upper” side are on the right side of Figure 1, and the “bottom” would be oriented toward the left. 

    PNG
    media_image1.png
    643
    522
    media_image1.png
    Greyscale

Takigahira fails to teach:
	The seal face ring is positioned on, and mounted to the support member via a support shroud coupled to the support member, the seal face ring is fixed to the support member via a drive pin, the O-ring is an outer O-ring positioned in an upward and radially outward facing notch defined in a top portion of the support member and forms a static seal joint between the top portion of the support member and a bottom of the seal face ring.
LaPresti teaches:
	A runner assembly (226) comprising a seal face ring (210) positioned on, and mounted to a support member (222) by a support shroud (236) coupled to the support member, the seal face ring is fixed to the support member via a drive pin (218, column 9, lines 56-60), and an outer O-ring (220) positioned in an upward and radially outward facing notch (not numbered, see annotated Figure 5 below) defined in a top portion of the support member, the outer O-ring forming a static sealed joint between the top portion of the support member and a bottom of the seal face ring (see column 8, lines 48-60, column 9, lines 39-43 and Figure 5).

    PNG
    media_image2.png
    580
    761
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the runner assembly of Takigahira by adding a notch to the support member to support an outer O-ring, wherein the outer O-ring forms a static seal joint between the top portion of the support member and the bottom of the seal face ring, replacing the knock pin with a drive pin, and adding a shoulder to the seal face ring to cooperate with a support shroud as taught by LaPresti as both references are directed to seal runners for pump shafts, and for the purpose of further securing the seal face ring to the support member and adding the notch and replacing the knock pins with drive pins would yield predictable results. 
In this case, the predictable result would be an O-ring positioned within the notch in the top portion of the support member and additionally secured by the support shroud on the outer side of the O-ring. The O-ring would still form the static seal joint. 
Replacing the knock pins with drive pins is a simple substitution of one known device for preventing relative rotation with another device for maintaining relative position. Both pin types maintain the circumferential positions of adjoining components. The drive pins would still maintain the relative positions of the seal face ring, support member, and pump shaft. 
In Reference to Claim 2#
Takigahira as modified by LaPresti teaches:
	The runner assembly of claim 1, comprising the seal face ring. 
Takigahira fails to teach the seal face ring is formed from a ceramic material. 
LaPresti teaches a seal face ring formed from a ceramic material (column 8, lines 51-53).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the runner assembly of Takigahira as modified by LaPresti by forming the seal face ring from a ceramic material as taught by LaPresti for the purpose of having a seal face ring with the desired properties (material strength, weight, wear resistance, etc.).
In Reference to Claim 3#
Takigahira as modified by LaPresti teaches:
	The runner assembly of claim 1, wherein the seal face ring comprises a shoulder (not numbered, see annotated Figure 5 of LaPresti below) formed in a radially outward portion thereof, wherein the support shroud comprises an overhang (not numbered, see annotated Figure 5 of LaPresti below) formed in a radially inward portion thereof, and wherein the shoulder and the overhang radially overlap.
	The modification explained in the rejection of claim 1 in view of LaPresti added a shoulder to the seal face ring in order to cooperate with the support shroud. The support shroud has an overhang which overlaps with the shoulder. 

    PNG
    media_image3.png
    535
    777
    media_image3.png
    Greyscale

In Reference to Claims 6 and 10
Takigahira teaches:
	A pump (see column 4, line 29 stating the apparatus is a pump) comprising:
	a pump housing (11) which terminates at one end in a seal housing (12);
	a pump shaft (2) extending centrally within the pump housing and being sealingly and rotatably mounted within the seal housing; and
a sealing arrangement for use with the pump having the pump housing which terminates at one end in the seal housing and the pump shaft, the sealing arrangement is provided about the pump shaft and within the pump housing, the seal arrangement comprising:
	a lower annular runner assembly structured to be mounted to the pump shaft for rotation therewith, the lower annular runner assembly comprising:
	a unitary support member (21, 21b) structured to be fixed to the pump shaft;
	a seal face ring (31) positioned on, and mounted to the support member, wherein the seal face ring is fixed relative to the support member via a knock pin (21c) such that there is no relative rotation between the pump shaft, the support member, and the seal face ring; and
	an O-ring (32) positioned in a portion of the support member, the O-ring forming a static sealed joint between the portion of the support member and a side of the seal face ring;
	an upper annular seal assembly structured to be stationarily mounted within the seal housing, the upper annular seal assembly comprising:
	an upper annular ring sealing face member (33) positioned for sealing with the seal face ring, the upper annular ring sealing face member mounted in an upper annular support member (34) structured to be coupled to the seal housing; and
	a biasing member (springs 37) positioned to bias the upper annular seal assembly toward the lower annular runner assembly, and thus the upper annular ring sealing face member into contact with the seal face ring (see column 4, line 23 through column 5, line 35, and Figure 1). 
	Regarding the terms “top”, “bottom”, and “upper”, the orientation of the pump does not affect the structure of the apparatus. The “top” and “upper” direction should be oriented opposite the “bottom” direction. For the structure of Takigahira, the “top” and “upper” side are on the right side of Figure 1, and the “bottom” would be oriented toward the left.

    PNG
    media_image1.png
    643
    522
    media_image1.png
    Greyscale

Takigahira fails to teach:
	The seal face ring is positioned on, and mounted to the support member via a support shroud coupled to the support member, the seal face ring is fixed to the support member via a drive pin, the O-ring is an outer O-ring positioned in an upward and radially outward facing notch defined in a top portion of the support member and forms a static seal joint between the top portion of the support member and a bottom of the seal face ring.
LaPresti teaches:
	A runner assembly (226) comprising a seal face ring (210) positioned on, and mounted to a support member (222) by a support shroud (236) coupled to the support member, the seal face ring is fixed to the support member via a drive pin (218, column 9, lines 56-60), and an outer O-ring (220) positioned in an upward and radially outward facing notch (not numbered, see annotated Figure 5 below) defined in a top portion of the support member, the outer O-ring forming a static sealed joint between the top portion of the support member and a bottom of the seal face ring (see column 8, lines 48-60, column 9, lines 39-43 and Figure 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump and sealing arrangement of Takigahira by adding a notch to the support member to support an outer O-ring, wherein the outer O-ring forms a static seal joint between the top portion of the support member and the bottom of the seal face ring, replacing the knock pin with a drive pin, and adding a shoulder to the seal face ring to cooperate with a support shroud as taught by LaPresti as both references are directed to seal runners for pump shafts, and for the purpose of further securing the seal face ring to the support member and adding the notch and replacing the knock pins with drive pins would yield predictable results. 
In this case, the predictable result would be an O-ring positioned within the notch in the top portion of the support member and additionally secured by the support shroud on the outer side of the O-ring. The O-ring would still form the static seal joint.
Replacing the knock pins with drive pins is a simple substitution of one known device for preventing relative rotation with another device for maintaining relative position. Both pin types maintain the circumferential positions of adjoining components. The drive pins would still maintain the relative positions of the seal face ring, support member, and pump shaft.
In Reference to Claims 7 and 11#
Takigahira as modified by LaPresti teaches:
	The sealing arrangement of claim 6 and pump of claim 10, comprising the seal face ring. 
Takigahira fails to teach the seal face ring is formed from a ceramic material. 
LaPresti teaches a seal face ring formed from a ceramic material (column 8, lines 51-53).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the sealing arrangement and pump of Takigahira as modified by LaPresti by forming the seal face ring from a ceramic material as taught by LaPresti for the purpose of having a seal face ring with the desired properties (material strength, weight, wear resistance, etc.).
In Reference to Claims 8 and 12#
Takigahira as modified by LaPresti teaches:
	The sealing arrangement of claim 6 and pump of claim 10, wherein the seal face ring comprises a shoulder (not numbered, see annotated Figure 5 of LaPresti with the rejection of claim 3) formed in a radially outward portion thereof, wherein the support shroud comprises an overhang (not numbered, see annotated Figure 5 of LaPresti with the rejection of claim 3) formed in a radially inward portion thereof, and wherein the shoulder and the overhang radially overlap.
	The modification explained in the rejections of claims 6 and 10 in view of LaPresti added a shoulder to the seal face ring in order to cooperate with the support shroud. The support shroud has an overhang which overlaps with the shoulder.
In Reference to Claims 5 and 15#
Takigahira as modified by LaPresti teaches:
	The runner assembly of claim 1 and pump of claim 10, comprising the support member and pump shaft.
Takigahira teaches a set screws (23, 24) which fix the support member to the pump shaft, but Takigahira fails to teach a second number of anti-rotation pins for fixing the support member to the pump shaft. 
LaPresti further teaches a number of drive pins (218) for fixing the support member to the pump shaft (see column 9, lines 56-60). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the runner assembly and pump of Takigahira as modified by LaPresti by replacing the set screws with a second number of anti-rotation pins as taught by LaPresti which is a simple substitution of one known component for another which would yield predictable results. In this case, the predictable result would be anti-rotation pins which extend from the shaft to the support member to synchronize their rotation.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,685,192 to Takigahira as modified by US 9,920,839 to LaPresti as applied to claims 1 and 10 above, and further in view of US 4,272,084 to Martinson.
In Reference to Claim 14
Takigahira as modified by LaPresti teaches:
	The pump of claim 10, wherein the pump shaft has a first end (left end of Figure 1) and an opposite second end (right end of Figure 1). 
Takigahira as modified by LaPresti fails to teach:
	The first end is connected to an impeller and the second end is connected to an electric motor, and wherein the impeller is positioned within an interior of the pump housing. Takigahira is silent regarding the impeller and motor for the pump.  
Martinson teaches:
	A pump having a pump shaft (11) with a first end (bottom end in Figure 1) connected to an impeller (10) and an opposite, second end (top end in Figure 1) is connected to an electric motor (9), and wherein the impeller is positioned within an interior of a pump housing (21) (see column 4, lines 4-19 and Figure 1). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the pump of Takigahira as modified by LaPresti by adding an impeller to the first end of the shaft and an electric motor to the second end of the shaft as taught by Martinson as both references are directed to pumps having shafts, and for the purpose of being able to rotate the shaft via the motor and to be able to increase the pressure of the working fluid using the impeller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745